Case: 4:21-cv-00770-SEP Doc. #: 1-1 Filed: 06/24/21 Page: 1 of 21 PageID #: 6




      EXHIBIT A
                                                                                     Electronically Filed - Jefferson - May 19, 2021 - 04:40 PM
     Case: 4:21-cv-00770-SEP Doc. #: 1-1 Filed: 06/24/21 Page: 2 of 21 PageID #: 7
                                                                   21JE-CC00349

                      IN THE CIRCUIT COURT OF JEFFERSON COUNTY
                                  STATE OF MISSOURI

TOP GUN AMMO SALES, LLC,                )
                                        )     Case No.
         Plaintiff,                     )
v.                                      )     Division No.
                                        )
COF TECHNOLOGIES, LLC,                  )
Serve at:                               )
Legal Corp. Solutions, LLC, Reg. Ag.    )
299 S. Main St., Ste 1300               )
Salt Lake City, UT 84111                )
                                        )
AMERICAN DEFENSE                        )
TECHNOLOGIES, LLC,                      )
Serve at:                               )
William Joseph Cara, LLC, Reg. Ag.      )
16192 Coastal Highway                   )
Lewes, UT 19958                         )
                                        )
McKAYL REUSCH,                          )
Serve at:                               )
1184 E. Bullock St., Unit 41            )
Washington, UT 84780                    )
                                        )
WILLIAM UICKER,                         )
Serve at:                               )
1322 Lucile Ave.                        )
Los Angeles, CA 90026                   )
                                        )
ANDREW McCORKLE,                        )
Serve at:                               )
824 Crystal Dr.                         )
Saint George, UT 84770                  )
                                        )
BRAD McCORKLE,                          )
Serve at:                               )
1184 E. Bullock St., Unit 41            )
Washington, UT 84780                    )
                                        )
Defendants.                             )
                                                                                                    Electronically Filed - Jefferson - May 19, 2021 - 04:40 PM
  Case: 4:21-cv-00770-SEP Doc. #: 1-1 Filed: 06/24/21 Page: 3 of 21 PageID #: 8




                                            PETITION

        Top Gun Ammo Sales, LLC (“Top Gun”), by and through counsel, for its Petition against

COF Technologies, LLC (“COF”), American Defense Technologies, LLC (“ADT”), McKayl

Reusch (“Reusch”), William Uicker (“Uicker”), Andrew McCorkle (“A. McCorkle”), and Brad

McCorkle (“B. McCorkle”) (COF, Reusch, Uicker, A. McCorkle, and B. McCorkle shall be

known as the “COF Defendants” and ADT, Reusch, Uicker, A. McCorkle, and B. McCorkle

shall be known as the "Non-COF Defendants"), states as follows:

                                 Parties, Venue, and Jurisdiction

        1.      Top Gun is a Missouri limited liability company with its principal place of

business in Jefferson County, Missouri.

        2.      COF is a Utah limited liability company.

        3.      ADT is a Utah limited liability company.

        4.      Reusch is an individual residing in the State of Utah.

        5.      Uicker is an individual residing in the State of California.

        6.      A. McCorkle is an individual residing in the State of Utah.

        7.      B. McCorkle is an individual residing in the State of Utah.

        8.      Jurisdiction and venue are proper in this Court as the COF Defendants solicited

business from and conducted business with Top Gun, in Jefferson County, Missouri, COF

Defendants made numerous, false representations to Top Gun, in Jefferson County, Missouri,

and Top Gun was first injured by Defendants in Jefferson County, Missouri.

                            COUNT I – BREACH OF CONTRACT
                                (Against COF Defendants)

        9.      Top Gun incorporates by this reference paragraphs 1 through 8 of this petition as

if fully restated herein.
                                                                                                    Electronically Filed - Jefferson - May 19, 2021 - 04:40 PM
  Case: 4:21-cv-00770-SEP Doc. #: 1-1 Filed: 06/24/21 Page: 4 of 21 PageID #: 9




       10.     Top Gun and COF Defendants entered into an agreement whereby COF

Defendants agreed to sell Top Gun six million (6,000,000) rounds of nine-millimeter (9MM)

ammunition at a rate of five hundred thousand (500,000) rounds per week, beginning February

19, 2021, for eight (8) weeks, at a price of forty cents ($0.40) per round.

       11.     Top Gun paid COF Defendants the sum of two hundred thousand dollars

($200,000) as a deposit in furtherance of said agreement and further complied with all terms and

conditions of the parties’ agreement.

       12.     The COF Defendants failed to abide by the terms of the aforementioned

agreement and delivered to Top Gun only twenty-five thousand rounds of nine-millimeter

(9MM) ammunition.

       13.     After the initial breach, Top Gun and COF Defendants agreed to enter into a

forbearance agreement wherein the COF Defendants agreed to ship an additional fifty thousand

(50,000) rounds of nine-millimeter (9MM) ammunition to Top Gun, free of charge, in exchange

for Top Gun’s agreement to temporarily forbear from exercising its rights in enforcing its rights

under the original agreement.

       14.     The COF Defendants failed to abide by the terms of the aforementioned

forbearance agreement and did not provide Top Gun any additional ammunition.

       15.     As a result of the foregoing, the COF Defendants breached the parties’

agreements and Top Gun suffered direct and proximate damages in the sum of one million three

hundred forty-five thousand five hundred dollars ($1,345,500).

       WHEREFORE, Plaintiff prays for a Judgment against COF Defendants, jointly and

severally, in the amount of one million three hundred forty-five thousand five hundred dollars
                                                                                                     Electronically Filed - Jefferson - May 19, 2021 - 04:40 PM
 Case: 4:21-cv-00770-SEP Doc. #: 1-1 Filed: 06/24/21 Page: 5 of 21 PageID #: 10




($1,345,500), and for such other and further relief as this Court deems just and proper under the

circumstances.

                     COUNT II – NEGLIGENT MISREPRESENTATION
                                (Against COF Defendants)

        16.      Top Gun incorporates by this reference paragraphs 1 through 8 of this petition as

if fully restated herein.

        17.      In the course and scope of their business, COF Defendants represented to Top

Gun that they would and could manufacture and deliver Top Gun six million (6,000,000) rounds

of nine-millimeter (9MM) ammunition at a price of forty cents ($.40) per round.

        18.      The COF Defendants did not exercise reasonable care in rendering the

aforementioned representations and, as a result, the aforementioned representations were false.

        19.      The COF Defendants intentionally provided the aforementioned representations to

Top Gun for the pecuniary interest of inducing payments from Top Gun.

        20.      Top Gun was unaware of the falsity of the COF Defendants' representations and

justifiably relied on the information supplied by the COF Defendants.

        21.      Top Gun provided the COF Defendants the sum of two hundred thousand dollars

($200,000) in response to and reliance upon COF Defendants' representations.

        22.      As a result of Top Gun’s reliance on COF Defendants’ representations, Top Gun

suffered direct and proximate damages in excess of twenty-five thousand dollars ($25,000).

        WHEREFORE, Plaintiff prays for a Judgment against COF Defendants, jointly and

severally, in an amount to be determined at trial to fairly compensate Plaintiff for its damages,

and for such other and further relief as this Court deems just and proper under the circumstances.
                                                                                                     Electronically Filed - Jefferson - May 19, 2021 - 04:40 PM
 Case: 4:21-cv-00770-SEP Doc. #: 1-1 Filed: 06/24/21 Page: 6 of 21 PageID #: 11




                    COUNT III – FRAUDULENT MISREPRESENTATION
                                 (Against COF Defendants)

        23.     Top Gun incorporates by this reference paragraphs 1 through 8 of this petition as

if fully restated herein.

        24.     COF Defendants represented to Top Gun that they would and could manufacture

and deliver Top Gun six million (6,000,000) rounds of nine-millimeter (9MM) ammunition at a

price of forty cents ($0.40) per round.

        25.     These representations were false and at the time of utterance, COF Defendants

knew they could and would not manufacture and deliver to Top Gun such ammunition.

        26.     In response to and justifiable reliance upon COF Defendants' false

representations, and without knowledge of the falsity thereof, Top Gun provided the COF

Defendants with a deposit of two hundred thousand dollars ($200,000).

        27.     The aforementioned representations were material in that, but for such

representations, Top Gun would not have provided COF Defendants such a large deposit.

        28.     COF Defendants knew their representations were false and that they neither

would, nor could manufacture and deliver such quantities, and, in fact, did not deliver such

ammunition or return Top Gun’s deposit.

        29.     As a result of COF Defendants' false representations, Top Gun has sustained

direct and proximate damages in an amount in excess of twenty-five thousand dollars ($25,000).

        WHEREFORE, Plaintiff prays for a Judgment against COF Defendants, jointly and

severally, in an amount to be determined at trial to fairly compensate Plaintiff for its damages,

and for such other and further relief as this Court deems just and proper under the circumstances.
                                                                                                     Electronically Filed - Jefferson - May 19, 2021 - 04:40 PM
 Case: 4:21-cv-00770-SEP Doc. #: 1-1 Filed: 06/24/21 Page: 7 of 21 PageID #: 12




                            COUNT IV – UNJUST ENRICHMENT
                                (Against COF Defendants)

        30.     Top Gun incorporates by this reference paragraphs 1 through 8 of this petition as

if fully restated herein.

        31.     At the request of COF Defendants, Top Gun provided COF Defendants the sum

of two hundred thousand dollars ($200,000).

        32.     Top Gun provided such sum to COF Defendants, enriching the COF Defendants,

in contemplation of an arrangement wherein COF Defendants would manufacture and deliver

ammunition to Top Gun.

        33.     COF Defendants did not manufacture and deliver the contemplated ammunition to

Top Gun and refused to return all or part of the aforementioned sum to Top Gun.

        34.     It is inequitable and unjust for COF Defendants to retain the aforementioned sum

or any part of it under the circumstances.

        WHEREFORE, Plaintiff prays for a Judgment against COF Defendants, jointly and

severally, in an amount to be determined at trial to fairly compensate Plaintiff for its damages,

and for such other and further relief as this Court deems just and proper under the circumstances.

    COUNT V – TORTIOUS INTERFERENCE WITH A BUSINESS EXPECTANCY
                      (Against Non-COF Defendants)

        35.     Top Gun incorporates by this reference paragraphs 1 through 8 of this petition as

if fully restated herein.

        36.     Top Gun established a clear, valid business expectancy with and from COF by

virtue of its agreement with COF wherein, in exchange for payment, COF agreed to manufacture

and deliver six million (6,000,000) rounds of nine-millimeter (9MM) ammunition.
                                                                                                     Electronically Filed - Jefferson - May 19, 2021 - 04:40 PM
 Case: 4:21-cv-00770-SEP Doc. #: 1-1 Filed: 06/24/21 Page: 8 of 21 PageID #: 13




        37.      The Non-COF Defendants were aware of Top Gun's business expectancy by

virtue of their ownership of and/or involvement with COF.

        38.      The Non-COF Defendants intentionally interfered with Top Gun's business

expectancy with and from COF by inducing COF to breach its agreement with Top Gun.

        39.      There was and is no justification for the actions of the Non-COF Defendants.

        40.      As a result of the actions of the Non-COF Defendants, Top Gun has sustained

direct and proximate damages in an amount in excess of twenty-five thousand dollars ($25,000).

        WHEREFORE, Plaintiff prays for a Judgment against the Non-COF Defendants, jointly

and severally, in an amount to be determined at trial to fairly compensate Plaintiff for its

damages, and for such other and further relief as this Court deems just and proper under the

circumstances.

                              COUNT VI – CIVIL CONSPIRACY
                                   (Against Defendants)

        41.      Top Gun incorporates by this reference paragraphs 1 through 8 of this petition as

if fully restated herein.

        42.      The Defendants entered into a meeting of the minds to induce Top Gun to provide

them a large cash deposit in the sum of two hundred thousand dollars ($200,000) without the

intention of supplying Top Gun with any corresponding material benefit.

        43.      To facilitate this conspiracy and in furtherance of their unlawful objective, the

Defendants made and/or engaged in lies and deceit and false representations, as well as prepared

false contracts and documents.

        44.      The Defendants successfully induced Top Gun to provide them a large cash

deposit in the sum of two hundred thousand dollars ($200,000) and then, despite demand, failed

and refused to return such sum or provide Top Gun any material benefit therefrom.
                                                                                                       Electronically Filed - Jefferson - May 19, 2021 - 04:40 PM
 Case: 4:21-cv-00770-SEP Doc. #: 1-1 Filed: 06/24/21 Page: 9 of 21 PageID #: 14




        45.     Top Gun sustained direct and proximate damages in an amount in excess of

twenty-five thousand dollars ($25,000).

        WHEREFORE, Plaintiff Top Gun Ammo Sales, LLC prays for a Judgment against

Defendants, jointly and severally, in an amount to be determined at trial to fairly compensate

Plaintiff for its damages, and for such other and further relief as this Court deems just and proper

under the circumstances.

                            COUNT VII – SUCCESSOR LIABILITY
                                      (Against ADT)

        46.     Top Gun incorporates by this reference paragraphs 1 through 15 of this petition as

if fully restated herein.

        47.     Representatives of COF and/or ADT represented to Top Gun that ADT purchased

the assets of COF.

        48.     Upon information and belief, COF and ADT share common ownership and/or

investors, as well as numerous employees.

        49.     Upon information and belief, COF and ADT, and/or the owners and/or

representatives thereof, concocted an alleged acquisition plan to retain numerous cash deposits

and assets of COF while ignoring corresponding contractual and legal liabilities associated

therewith.

        50.     Upon information and belief, COF and ADT structured the terms of their alleged

merger and/or sale such that fair market value was not paid in exchange for the assets and with

the intention of prejudicing and damaging COF's creditors.

        51.     Upon information and belief, COF and ADT, along with their representatives,

commingled the assets of said companies and failed to observe requisite corporate formalities to

distinguish the companies from each other or the owners thereof.
                                                                                                      Electronically Filed - Jefferson - May 19, 2021 - 04:40 PM
Case: 4:21-cv-00770-SEP Doc. #: 1-1 Filed: 06/24/21 Page: 10 of 21 PageID #: 15




        52.      Upon information and belief, ADT took control over Top Gun's cash deposit, but

has disclaimed responsibility for returning the same and/or fulfilling COF's agreement to

manufacture and deliver ammunition to Top Gun in exchange for said deposit funds.

        53.      Upon information and belief, ADT is merely the continuation of COF and an

unlawful and fraudulent attempt to disclaim liabilities of COF while enjoying the benefits and

assets of COF.

        54.      Upon information and belief, ADT did not pay fair market value for the assets of

COF and/or unlawfully and improperly used the funds and assets of COF to purchase the funds

and assets of COF.

        55.      Upon information and belief ADT has obtained possession of Top Gun's deposit,

but refused to return the same to Top Gun.

        56.      For one or more of the reasons stated above, ADT has successor liability for COF.

        57.      Top Gun suffered damages as a result of the foregoing actions, namely in lost

profits, numerous breaches of COF's agreement with Top Gun, and/or a lost deposit.

        WHEREFORE, Plaintiff Top Gun Ammo Sales, LLC prays for a Judgment against ADT

in an amount to be determined at trial to fairly compensate Plaintiff for its damages, and for such

other and further relief as this Court deems just and proper under the circumstances.

                            COUNT VIII – UNJUST ENRICHMENT
                                      (Against ADT)

        58.      Top Gun incorporates by this reference paragraphs 1 through 8 of this petition as

if fully restated herein.

        59.      Top Gun provided COF, in trust, a deposit in furtherance of an agreement wherein

COF would manufacture and deliver ammunition to Top Gun.
                                                                                                     Electronically Filed - Jefferson - May 19, 2021 - 04:40 PM
Case: 4:21-cv-00770-SEP Doc. #: 1-1 Filed: 06/24/21 Page: 11 of 21 PageID #: 16




       60.     Upon information and belief, all or a portion of the deposit remained intact and

unused at the time such deposit was transferred to ADT pursuant to an alleged agreement with

COF to acquire the assets of COF.

       61.     ADT obtained Top Gun’s deposit, but refused to manufacture and deliver

ammunition to Top Gun or return the deposit to Top Gun.

       62.     ADT obtained a benefit, without consideration, at the prejudice, expense, and

detriment of COF.

       63.     It would be unjust to permit ADT to retain the benefit of Top Gun’s deposit.

       WHEREFORE, Plaintiff prays for a Judgment against ADT, in an amount to be

determined at trial to fairly compensate Plaintiff for its damages, and for such other and further

relief as this Court deems just and proper under the circumstances.

                                             DANNA MCKITRICK, P.C.


                                             /s/ David A Zobel_______________
                                             David A. Zobel, #64266
                                             Katherine M. Flett, #68183
                                             Danna McKitrick, P.C.
                                             7701 Forsyth Blvd., Suite 1200
                                             St. Louis, Missouri 63105-3907
                                             (314) 726-1000/(314) 725-6592 fax
                                             E-Mail: dzobel@dmfirm.com
                                                      kflett@dmfirm.com
                                             ATTORNEYS FOR PLAINTIFF
6/23/2021   Case: 4:21-cv-00770-SEP Doc. #: Case.net:
                                             1-1 Filed:     06/24/21
                                                      21JE-CC00349 - DocketPage:
                                                                           Entries 12 of 21 PageID #: 17




                                                                                               Search for Cases by: Select Search Method...

  Judicial Links    |   eFiling   |    Help      |   Contact Us    |   Print                                                                  Logon

                   21JE-CC00349 - TOP GUN AMMO SALES, L V COF TECHNOLOGIES LLC ET
                                             AL (E-CASE)


                                      This information is provided as a service and is not considered an official court record.
                                                     Sort Date Entries:           Descending                 Display Options: All Entries
                                                                               Ascending


  06/07/2021            Notice of Service
                        Notice of Service - American Defense Technologies, LLC; Electronic Filing Certificate of Service.
                          Filed By: DAVID ALAN ZOBEL
                          On Behalf Of: TOP GUN AMMO SALES, LLC
                        Notice of Service
                        Notice of Service - COF Technologies, LLC; Electronic Filing Certificate of Service.
                          Filed By: DAVID ALAN ZOBEL
                        Corporation Served
                        Document ID - 21-SMOS-28; Served To - AMERICAN DEFENSE TECHNOLOGIES, LLC; Server - ;
                        Served Date - 01-JUN-21; Served Time - 00:00:00; Service Type - Sheriff Department; Reason
                        Description - Served; Service Text - GARY DIAMIANI
                        Corporation Served
                        Document ID - 21-SMOS-27; Served To - COF TECHNOLOGIES, LLC; Server - ; Served Date - 01-
                        JUN-21; Served Time - 14:21:00; Service Type - Sheriff Department; Reason Description - Served;
                        Service Text - MICAH RICHARDSON

  05/26/2021            Summons Personally Served
                        Document ID - 21-SMOS-32; Served To - MCCORKLE, BRAD; Server - ; Served Date - 26-MAY-21;
                        Served Time - 00:00:00; Service Type - Sheriff Department; Reason Description - Served
                        Summons Personally Served
                        Document ID - 21-SMOS-29; Served To - REUSCH, MCKAYL; Server - ; Served Date - 26-MAY-21;
                        Served Time - 00:00:00; Service Type - Sheriff Department; Reason Description - Served
                        Notice of Service
                        Return of Service - McKayl Reusch; Electronic Filing Certificate of Service.
                          Filed By: DAVID ALAN ZOBEL
                          On Behalf Of: TOP GUN AMMO SALES, LLC
                        Notice of Service
                        Return of Service - Brad McCorkle; Electronic Filing Certificate of Service.
                          Filed By: DAVID ALAN ZOBEL

  05/21/2021            Entry of Appearance Filed
                        Entry of Appearance - Katherine M. Flett; Electronic Filing Certificate of Service.
                           Filed By: KATHERINE M FLETT
                           On Behalf Of: TOP GUN AMMO SALES, LLC

  05/20/2021            Summons Issued-Circuit
                        Document ID: 21-SMOS-32, for MCCORKLE, BRAD.

https://www.courts.mo.gov/casenet/cases/searchDockets.do                                                                                          1/2
6/23/2021   Case: 4:21-cv-00770-SEP Doc. #: Case.net:
                                             1-1 Filed:     06/24/21
                                                      21JE-CC00349 - DocketPage:
                                                                           Entries 13 of 21 PageID #: 18
                      Summons Issued-Circuit
                      Document ID: 21-SMOS-31, for MCCORKLE, ANDREW.
                      Summons Issued-Circuit
                      Document ID: 21-SMOS-30, for UICKER, WILLIAM.
                      Summons Issued-Circuit
                      Document ID: 21-SMOS-29, for REUSCH, MCKAYL.
                      Summons Issued-Circuit
                      Document ID: 21-SMOS-28, for AMERICAN DEFENSE TECHNOLOGIES, LLC.
                      Summons Issued-Circuit
                      Document ID: 21-SMOS-27, for COF TECHNOLOGIES, LLC.

  05/19/2021          Filing Info Sheet eFiling
                          Filed By: DAVID ALAN ZOBEL
                      Pet Filed in Circuit Ct
                      Petition.
                         Filed By: DAVID ALAN ZOBEL
                         On Behalf Of: TOP GUN AMMO SALES, LLC
                      Judge Assigned
 Case.net Version 5.14.8                                   Return to Top of Page               Released 10/19/2020




https://www.courts.mo.gov/casenet/cases/searchDockets.do                                                        2/2
                                                                                                                                                         Electronically Filed - Jefferson - June 07, 2021 - 01:35 PM
          Case: 4:21-cv-00770-SEP Doc. #: 1-1 Filed: 06/24/21 Page: 14 of 21 PageID #: 19


               IN THE 23RD JUDICIAL CIRCUIT, JEFFERSON COUNTY, MISSOURI

                                                                                                                             /1 /1 7 1
 Judge or Division:                                          Case Number: 21JE-CC00349
 JOSEPH ALFRED RATHERT
 Plaintiff/Petitioner:                                       Plaintiff's/Petitioner's Attorney/Address:
 TOP GUN AMMO SALES, LLC                                     DAVID ALAN ZOBEL
                                                             7701 Forsyth Blvd
                                                             SUITE 1200
                                                      vs.    CLAYTON, MO 63105
 Defendant/Respondent:                                       Court Address:
 COF TECHNOLOGIES, LLC                                       PO BOX 100
 Nature of Suit:                                             300 MAIN ST
 CC Breach of Contract                                       HILLSBORO, MO 63050                                              Date File Stam
                          Summons for Personal Service Outside the State of Missouri
                                                         Except Attachment Action
  The State of Missouri to:AMERICAN DEFENSE TECHNOLOGIES, LLC
                          Alias:
  WILLIAM JOSEPH CARA, LLC R.A.
  16192 COASTAL HIGHWAY
  LEWES,bIr 19958
     COURT SEAL OF        You are summoned to appear before this court and to file your pleading to the petition, copy of
                                which is attached, and to serve a copy of your pleading upon the attorney for the
                                plaintiff/petitioner at the above address all within 30 days after service of this summons upon
                                you, exclusive of the day of service. If you fail to file your pleading, judgment by default will be
                                taken against you for the relief demanded in this action.
                                MAY 20, 2021                                  MICHAEL E. REUTER, CIRCUIT CLERK
   JEFFERSON COUNTY                                                           BY: /s/ J. HONEA, DEPUTY CLERK
                                                Officer's or Server's Affidavit of Service
     I certify that:
     1. I am authorized to serve rocess in ivil actions within the state or t rrito where the above summons was rved.
     2. My official title is                                               of    t.l sc~l(.            County                      (state).
     3. I have served the above s mmons y: (check one)
                delivering a copy of the summons and a copy of the petition to the defendant/respondent.
                leaving a copy of the summons and a copy of the petition at the dwelling place or usual abode of the
                defendant/respondent with                                             a person of the defendant's/respondent's family
                over the age of 15 years who permanently resides with the defendant/respondent.
                (for ge~vice on       o ation) delivering a copy of the summons and a copy of h p~itioryto
                     (G t rt11 ,~        ~Y1 QK,~                       (name)                       1'\.7—                        (title).
                 othr:
                     e
           °
     Served at          /(f9a C &S1                                 M°y,                                            19'95              d ess
     in                S~~i                    County,      ~~..           (state), on                      (date) at /~. ~9

                       PaJ-19~t
                   Printed Name of Sheriff oiS rver                     i                       ~                7(
                                                                                            Sig i ure of Sheriff or Server
                                                                                                                            J y6 1O
                                              rn to before me this      1        (day)            ~        (month) o       /    (year).
                                                                                                     ft
               TINA L. COLLIt' m: (check one) ❑ the clerk of the court of which affiant is an officer.
               NOTARY PUBLIC                  ❑ the judge of the court of which affiant is an officer.
           STATE OF DELAWARE                      authorized to administer oaths in the state in which the affiant served the above
   MX Cori~ftf~sion Expires on June 22, 2022       summons. (use for out-of-staffofficer)
                                              ❑ authorized to administer o

                                                                                                     Signature and Title
    Service Fees                  I
    Summons        $
    Non Est
    Mileage
                   $
                   $
                         `~
                          , ,      /           (                   miles @~/             per mile)
                                                                                                               Uf3QL,L L/
    Total          $           (~
                              See the following page for directions to officer making return on service of summons.


OSCA (07-18) SM60 (SMOS) For Court Use Only. Document ID# 21-SMOS-28              1 of 2 (21JE-CC00349)              Rules 54.06, 54.07, 54.14, 54.20;
                                                                                                                             506.500, 506.510 RSMo
                                                                                                                                           Electronically Filed - Jefferson - June 07, 2021 - 01:35 PM
        Case: 4:21-cv-00770-SEP Doc. #: 1-1 Filed: 06/24/21 Page: 15 of 21 PageID #: 20

                            Directions to Officer Making Return on Service of Summons

     A copy of the summons and a copy of the motion must be served on each defendant/respondent. If any
     defendant/respondent refuses to receive the copy of the summons and motion when offered, the return shall be
     prepared accordingly so as to show the offer of the officer to deliver the summons and motion and the
     defendant's/respondent's refusal to receive the same.

     Service shall be made: (1) On Individual. On an individual, including an infant or incompetent person not having a
     legally appointed guardian, by delivering a copy of the summons and motion to the individual personally or by
     leaving a copy of the summons and motion at the individual's dwelling house or usual place of abode with some
     person of the family over 15 years of age who permanently resides with the defendant/respondent, or by delivering
     a copy of the summons and petition to an agent authorized by appointment or required by law to receive service of
     process; (2) On Guardian. On an infant or incompetent person who has a legally appointed guardian, by delivering
     a copy of the summons and motion to the guardian personally; (3) On Corporation, Partnership or Other
     Unincorporated Association. On a corporation, partnership or unincorporated association, by delivering a copy of
     the summons and motion to an officer, partner, or managing or general agent, or by leaving the copies at any
     business office of the defendant/respondent with the person having charge thereof or by delivering copies to its
     registered agent or to any other agent authorized by appointment or required by law to receive service of process;
     (4) On Public or Quasi-Public Corporation or Body. Upon a public, municipal, governmental or quasi-public
     corporation or body in the case of a county, to the mayor or city clerk or city attorney in the case of a city, to the
     chief executive officer in the case of any public, municipal, governmental, or quasi-public corporation or body or to
     any person otherwise lawfully so designated.

     Service may be made by an officer or deputy authorized by law to serve process in civil actions within the state or
     territory where such service is made.

     Service may be made in any state or territory of the United States. If served in a territory, substitute the word
     "territory" for the word "state."

     The office making the service must swear an affidavit before the clerk, deputy clerk, or judge of the court of which
     the person is an officer or other person authorized to administer oaths. This affidavit must state the time, place, and
     manner of service, the official character of the affiant, and the affiant's authority to serve process in civil actions
     within the state or territory where service is made.

     Service must be made less than 10 days nor more than 30 days from the date the defendant/respondent is to
     appear in court. The return should be made promptly, and in any event so that it will reach the Missouri court within
     30 days after service.




OSCA (07-18) SM60 (SMOS) For Court Use Only. Document ID# 21-SMOS-28      2 of 2 (21JE-CC00349)        Rules 54.06, 54.07, 54.14, 54.20;
                                                                                                               506.500, 506.510 RSMo
                                                                                          Electronically Filed - Jefferson - June 07, 2021 - 01:35 PM
    Case: 4:21-cv-00770-SEP Doc. #: 1-1 Filed: 06/24/21 Page: 16 of 21 PageID #: 21

                    SUSSEX COUNTY SHERIFF'S OFFICE
                                          STATE OF DELAWARE
                                                 P.O. Box 948
                                             Georgetown, DE ] 9947
                                              Phone 302-855-7830
                                               Fax 302-855-7832
                                            www.sussexcountyde.gov



                                         AFFIDAVIT OF SERVICE

  STATE OF DELAWARE

  COUNTY OF SUSSEX

             I HEREBY CERTIFY that on this 1st day of June 2021,

  Before me, the subscriber, a Notary Public of the State and County Aforesaid,

  personally appeared Pat Allegro-Smith and made oath in due form of law that the

  aforementioned Deputy served a copy of an:

     Out of State document: SUMMONS & PETITION FOR PERSONAL SERVICE OUTSIDE
                       THE STATE OF MISSOURI CASE#21JE-CC00349

                  On Gary Damiani, Agent for WILLIAM JOSEPH CARA, LLC R.A.

                                 on the 1st day of June 2021, 12:19 PM at

                               16192 COASTAL HWY, LEWES DE 19958

  who further made oath in due form of law that the aforementioned Deputy is authorized

  to serve proves under the law of the State of Delaware and the County of Sussex.

          AS WITNESS my hand and Notarial Seal, the day and year first above written.




        Notary Public
  My Commission expire

         TINA L: COLLINs~J
         NOTARY PUBLIC                              L4
      STATE OF DELAWARE                          Pat Allegro-Smitt
My Commission Expires on June 22, 2022
                                                                                          Electronically Filed - Jefferson - June 07, 2021 - 01:35 PM
 Case: 4:21-cv-00770-SEP Doc. #: 1-1 Filed: 06/24/21 Page: 17 of 21 PageID #: 22




                   SUSSEX COUNTY SHERIFF'S OFFICE
                        SERVED OUT-OF-STATE
                              SUBSTITUTE SERVICE)
Agency                                              Case Number
DANNA MCKITRICK, P.C.                               21JE-CC00349
Case Name                                           Description
TOP GUN AMMO SALES, LLC vs. WILLIAM JOSEPH          SER
CARA, LLC, R.A.
Type                                                Circuit
Out-of-State
Return To                             Date Received              Date expired
OUT-OF-STATE                          5/27/2021
Party to be Served
WILLIAM JOSEPH CARA, LLC, R.A.
Last Name                      First Name           Middle Name            Jr/Sr
WILLIAM    JOSEPH  CARA, LLC,
R.A.
Date of Birth                         SS#                        Sex
Service Address
16192 COASTAL HIGHWAY Lewes, DE 19958
Work Name
WILLIAM JOSEPH CARA, LLC, R.A.
Home phone                     Bus Phone            Work Phone             Alt
                                                                           Phone

Served on: 6/1/2021                       Service Fee: $80.00
Additional Notes

   Deputy served Gary Damiani, Agent at above address where he/she resides/employed and
person is of legal age (at least 18 years of age).




        So Answered                Robert T. Lee
                                   Sheriff
        Returned                   Pat Allegro-Smith
                                   Deputy Clerk



Papers Served Out-of-State
                                                                                  Electronically Filed - Jefferson - May 26, 2021 - 08:59 AM
Case: 4:21-cv-00770-SEP Doc. #: 1-1 Filed: 06/24/21 Page: 18 of 21 PageID #: 23
                                                                                                                                                             Electronically Filed - Jefferson - June 07, 2021 - 01:35 PM
          Case: 4:21-cv-00770-SEP Doc. #: 1-1 Filed: 06/24/21 Page: 19 of 21 PageID #: 24


               IN THE 23RD JUDICIAL CIRCUIT, JEFFERSON COUNTY, MISSOURI

 Judge or Division:                                           Case Number: 21JE-CC00349
 JOSEPH ALFRED RATHERT
 Plaintiff/Petitioner:                                        Plaintiff's/Petitioner's Attorney/Address:
 TOP GUN AMMO SALES, LLC                                      DAVID ALAN ZOBEL
                                                              7701 Forsyth Blvd
                                                              SUITE 1200
                                                        vs.   CLAYTON, MO 63105
 Defendant/Respondent:                                        Court Address:
 COF TECHNOLOGIES, LLC                                        PO BOX 100
 Nature of Suit:                                              300 MAIN ST
 CC Breach of Contract                                        HILLSBORO, MO 63050                                                  Date File Stam
                            Summons for Personal Service Outside the State of Missouri
                                                           (Except Attachment Action)
 The State of Missouri to:   COF TECHNOLOGIES, LLC
                             Alias:
  LEGAL CORP. SOLUTIONS LLC R.A.
  299 S. MAIN STREET, SUITE 1300
  SALT LAKE CITY, UT 84111
      COURT SEAL OF          You are summoned to appear before this court and to file your pleading to the petition, copy of
                                 which is attached, and to serve a copy of your pleading upon the attorney for the
                                 plaintiff/petitioner at the above address all within 30 days after service of this summons upon
                                 you, exclusive of the day of service. If you fail to file your pleading, judgment by default will be
                                 taken against you for the relief demanded in this action.
                                 MAY 20, 2021                                  MICHAEL E. REUTER, CIRCUIT CLERK
   JEFFERSON COUNTY                                                            BY: /s/ J. HONEA, DEPUTY CLERK
                                                  Officer's or Server's Affidavit of Service
     I certify that:
     1. I am authorized to serve process in civil actions within the state or territory where the above summons was s ed.
     2. My official title is '7 > t C \.! uR—                              of S     I- L c: (t e          County       V             (state).
     3. I have served the above summons by: (check one)
          ❑ delivering a copy of the summons and a copy of the petition to the defendant/respondent.
          ❑ leaving a copy of the summons and a copy of the petition at the dwelling place or usual abode of the
                defendant/respondent with                                             , a person of the defendant's/respondent's family
                over the age of 15 years who permanently resides with the defendant/respondent.
                (for service on a corporation) delivering a copy of the summons and a copy of the petition to
                 M L c . c, h   CL = c ~~ c_ ~" e ( 5 c n               (name) 1l -.c i l e ( e r%(     /ice } r- 1(                 (title).
           ❑   other:
     Served at    Z.c& C(   5.      rdl c   :'    j f                                                                                    (address)
     in    5 a\ r 1     L    -                   County,          UV         (state), on     ~//    r✓
                                                                                                            (   (date) at      /    -/     (time).

           L                                                                                       i nature of Sheriff or Server
                  Printed Name of Sheriff or Server
                            Subscribed and sworn to before me this           I        (day)                      (month) 201.1 (year).
                                I am: (check one) ❑ the clerk of the court of which affiant is an officer.
                  BECKIE RASMUSSEN                  ❑ the judge of the court of which affiant is an officer.
                  Notary Public State of Utah         authorized to administer oaths in the state in which the affiant served the above
                   My Commission Expires em            summons. (use for out-of-state officer)
                      December 12, 2023
                    Comm. Number: 709644            ❑ authorized to administer oaths. (use for court-appointed server)
                                                                         -        n r         -
                                                                                                         Signature and Title
    Service Fees             o0
    Summons      $ 2
    Non Est        $ 1O.           Ne' ir-y
    Mileage        $    15 . oo                  (          lJ/        miles @ $   2        per mile)
    Total          $
                             See the following page for directions to officer makin return on service of summons.



OSCA (07-18) SM60 (SMOS) For Court Use Only: Document ID# 21-SMOS-27                   1 of 2 (21JE-CC00349)             Rules 54.06, 54.07, 54.14, 54.20;
                                                                                                                                 506.500, 506.510 RSMo
                                                                                                                                          Electronically Filed - Jefferson - June 07, 2021 - 01:35 PM
       Case: 4:21-cv-00770-SEP Doc. #: 1-1 Filed: 06/24/21 Page: 20 of 21 PageID #: 25

                            Directions to Officer Making Return on Service of Summons

    A copy of the summons and a copy of the motion must be served on each defendant/respondent. If any
    defendant/respondent refuses to receive the copy of the summons and motion when offered, the return shall be
    prepared accordingly so as to show the offer of the officer to deliver the summons and motion and the
    defendant's/respondent's refusal to receive the same.

    Service shall be made: (1) On Individual. On an individual, including an infant or incompetent person not having a
    legally appointed guardian, by delivering a copy of the summons and motion to the individual personally or by
    leaving a copy of the summons and motion at the individual's dwelling house or usual place of abode with some
    person of the family over 15 years of age who permanently resides with the defendant/respondent, or by delivering
    a copy of the summons and petition to an agent authorized by appointment or required by law to receive service of
    process; (2) On Guardian. On an infant or incompetent person who has a legally appointed guardian, by delivering
    a copy of the summons and motion to the guardian personally; (3) On Corporation, Partnership or Other
    Unincorporated Association. On a corporation, partnership or unincorporated association, by delivering a copy of
    the summons and motion to an officer, partner, or managing or general agent, or by leaving the copies at any
    business office of the defendant/respondent with the person having charge thereof or by delivering copies to its
    registered agent or to any other agent authorized by appointment or required by law to receive service of process;
    (4) On Public or Quasi-Public Corporation or Body. Upon a public, municipal, governmental or quasi-public
    corporation or body in the case of a county, to the mayor or city clerk or city attorney in the case of a city, to the
    chief executive officer in the case of any public, municipal, governmental, or quasi-public corporation or body or to
    any person otherwise lawfully so designated.

    Service may be made by an officer or deputy authorized by law to serve process in civil actions within the state or
    territory where such service is made.

    Service may be made in any state or territory of the United States. If served in a territory, substitute the word
    "territory" for the word "state."

     The office making the service must swear an affidavit before the clerk, deputy clerk, or judge of the court of which
     the person is an officer or other person authorized to administer oaths. This affidavit must state the time, place, and
     manner of service, the official character of the affiant, and the affiant's authority to serve process in civil actions
     within the state or territory where service is made.

     Service must be made less than 10 days nor more than 30 days from the date the defendant/respondent is to
     appear in court. The return should be made promptly, and in any event so that it will reach the Missouri court within
     30 days after service.




OSCA (07-18) SM60 (SMOS) For Court Use Only. Document ID# 21SMOS-27      2 of 2 (21JE-CC00349)        Rules 54.06, 54.07, 54.14, 54.20;
                                                                                                              506.500, 506.510 RSMo
                                                                                  Electronically Filed - Jefferson - May 26, 2021 - 08:59 AM
Case: 4:21-cv-00770-SEP Doc. #: 1-1 Filed: 06/24/21 Page: 21 of 21 PageID #: 26
